This cause comes into this court on error from the court of common pleas of Cuyahoga county, wherein plaintiff in error, Josephine Mancuso, seeking to recover for personal injuries brought suit against the Cleveland Railway Company and the New York, Chicago  St. Louis Railroad Company, for concurring negligence, growing out of facts, in substance, as follows:
The plaintiff was a passenger on a Woodland avenue street railway car the evening of March 2, 1923, at about 5:30 or 6 p.m., and it was then and there so dark that the headlamp on an engine of the defendant in error New York, Chicago  St. Louis Railroad Company was lighted. The engine was about to cross Woodland avenue at the intersection of the street railway company at about the same time that the street railway car, in which plaintiff was a passenger, was about to cross the steam railroad company's track at the intersection of Eighty-Sixth street and Woodland avenue. It appears that the street car and the railway locomotive reached the intersection at about the same time, but there was no collision between the two, as the engine had stopped before reaching the street car. It seems that while the crossing of the steam railway track was being made by the street car, some of the passengers became frightened, but it appears that the plaintiff in error was not amongst them. While the excitement was in progress amongst some of the passengers, the plaintiff in error, while seated, who appeared to be somewhat drowsy, was stepped on by one or more of the passengers, as a result of which circumstances it is claimed that she had a miscarriage and was injured physically from contact with the passengers, frightened *Page 495 
as aforesaid, who had seen the headlight of the engine as the intersection was being crossed.
On motion made by defendants below, at the resting of the case by plaintiff, the court directed a verdict for the defendants and judgment was pronounced thereon, hence these proceedings in error. It is claimed that there was a scintilla of evidence, which, under the authorities, should have gone to the jury. We have examined the record and have come to the conclusion that the court below committed no prejudicial error, for the reason that at the time the verdict was directed, as aforesaid, there was no evidence of such proximate cause as would be a legal basis for sending the case to the jury or allowing the case to proceed, even under the scintilla rule, for the reason that under the record there was no act of negligence attributable to defendants, or either of them, which resulted in the injuries alleged. The injury to the plaintiff followed from the fright produced by the burning headlight on the engine, and the direct act of a passenger or passengers was solely responsible for any injuries resulting to plaintiff, and the defendants were not parties in any manner to this act of the passengers produced by fright arising from mistakenly anticipating the danger of a collision which did not occur.
The fright was a mere state of mind resulting from error of judgment, and for this status of the mental condition of the passengers the defendants, under the authorities, are in no manner liable. It is a well-settled proposition, under records similar to the case at bar, that damages arising from mere fright or panic are not recoverable, and the cases cited to oppose this proposition are to be found *Page 496 
among explosion cases, where the explosion occurred in the cars where the passengers were riding, or in some other car of the same company in the vicinity of the car in which the complaining person was a passenger.
Under the law of Ohio, the locomotive was bound, when it became dark, to light the headlight lamps, and the light from this lamp seems to have been the cause of the fright or panic in the passenger car. The fact that the railroad company was obedient to the law in this respect does not make it culpable for the consequences occurring in the street car.
There is ample evidence in the record that the street car stopped before it crossed the steam railroad track, because, in order to switch the rails at the intersection, it was necessary for the conductor to go forward and with an iron rod perform that function, and this has strong probative force as bearing on the conduct of the motorman in stopping the streetcar before crossing the track. However, inasmuch as there was no collision, and therefore, an obliteration from the case of the question of proximate cause, it is immaterial further to discuss this feature of the record.
There is no authority at all in this state for the recovery of damages for personal injuries resulting from fright under facts in substance similar to those of the case at bar. That is because under such circumstances there can be no such thing as proximate cause, as defined by the authorities.
Proximate cause is not one operating on the mentality. Proximate cause is that which immediately precedes and directly produces an effect as distinguished from a remote or predisposing cause. *Page 497 
It is the first direct cause producing the injury. In the instant case that is the act of the passenger or passengers in their treatment of the plaintiff in error. In the present case the consequences to the plaintiff in error do not result from an unbroken sequence, but there is an intervening efficient cause, to-wit, the act of the passengers, which was the natural and proximate cause, if there was any at all present in the case.
If the plaintiff could recover because of the fright, then every one of the affrighted passengers who may have injured the plaintiff could recover from the defendants in error on the same ground claimed by the plaintiff. The legal absurdity of the situation is readily comprehended if one imagines an action instituted by the passenger who stepped on plaintiff, based on the sleepless nights and a nervous breakdown suffered by him because of the mental apprehension of physical danger or injury experienced by him in his attempt to flee from the street car. To open the door of the courts for cases like the one at bar would flood them, for it is clearly discernible that to establish such a precedent would be the blazing of a new path in legal procedure, and the reason that there are no authorities in Ohio must be that neither the bench nor the bar has ever recognized as worthy or susceptible of adjudication the principle that persons or corporations are responsible for the mental attitude of persons who, by reason thereof, cause injury to other persons between whom and the original instrumentalities there is no legal connection.
We think the law of Ohio as laid down in Miller v. Baltimore Ohio Southwestern Railway Co., *Page 498 78 Ohio St. 309, 85 N.E. 499, 18 L.R.A. (N.S.), 949, 125 Am. St. Rep., 699, is applicable to the case at bar. We quote the syllabus, as follows:
"In an action to recover damages for injuries sustained through the negligence of another, the law regards only the direct and proximate results of the negligent act, as creating a liability against the wrongdoer.
"In contemplation of law, an injury that could not have been foreseen or reasonably anticipated as the probable result of an act of negligence, is not actionable.
"No liability exists for acts of negligence causing mere fright or shock, unaccompanied by contemporaneous physical injury, even though subsequent illness results, where the negligent acts complained of are neither willful nor malicious."
Counsel for plaintiff in error cite German, an Infant, v.Brooklyn Heights Ry. Co., 107 App. Div. 354, 95 N.Y.S., 112, to support the contention that the court erred in its ruling on the motion to direct a verdict. It appears that in that case there was an explosion in a car operated by the same company which operated the car in which the plaintiff passenger was riding, and this explosion, in our judgment, makes the case inapplicable, for the reason that the explosion must be treated, in principle, as if there was a collision; but in the instant case there was no collision, and this situation, we think, eliminates the alleged acts of defendants, and each of them, as proximate causes. This situation is plain from one paragraph of the syllabus, which reads as follows:
"In an action brought to recover damages for *Page 499 
personal injuries sustained by the plaintiff, it appeared that on the occasion in question the plaintiff was a passenger upon one of the defendant's open west-bound electric street cars; that as such car came opposite or nearly opposite one of the defendant's east-bound electric street cars, which was traveling upon an adjoining track, the forward controller on the east-bound car suddenly exploded, causing flames and smoke to envelop the motorman of that car and to shoot towards the westbound car; that the passengers on the latter car made a rush to leave the car, and that in such rush the plaintiff, who had stood up for the purpose of seeing the cause of the excitement, was thrown into the street and injured. It also appeared that the controller box of the east-bound car, in which the explosion occurred, was a portion of the equipment of the car over which the defendant had exclusive control, and that such explosion was an unusual occurrence, indicating an extraordinary condition and the presence of causes not usual in the ordinary operation of the car. There was also evidence tending to show that the explosion was due to the negligence of the defendant's servants."
Holding these views, the judgment of the lower court is hereby affirmed.
Judgment affirmed.
LEVINE, P.J., and VICKERY, J., concur. *Page 500